Citation Nr: 9907129	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his father


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 1992, September 1992 and December 1992.  A hearing 
was held in January 1994 in Milwaukee, Wisconsin, before Jeff 
Martin, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  The case was previously remanded in 
December 1995, and in February 1998, the Board entered a 
decision, and also remanded the remaining issues to the RO 
for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Neither a chronic low back disability, an acquired 
psychiatric disorder, to include PTSD, nor a stomach 
disability had their onset during active duty.

3.  A low back disability, if present, is not proximately due 
to or the result of a service-connected left knee disability.

4.  The veteran does not have PTSD.

5.  An acquired psychiatric disorder is not proximately due 
to or the result of a service-connected left knee disability.

6.  A stomach disability, diagnosed as duodenitis, is not 
proximately due to or the result of medication used to treat 
the service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A low back disability, an acquired psychiatric disorder, 
to include PTSD, and a stomach disability were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  Neither a low back disability, nor an acquired 
psychiatric disorder, to include PTSD, is secondary to a 
service-connected left knee disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310 (1998).  

3.  A stomach disability, diagnosed as duodenitis, is not 
secondary to medication used to treat a service-connected 
left knee disability.  38 U.S.C.A. §  5107; 38 C.F.R. § 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that all of the 
disabilities at issue can be traced to service, most 
significantly to an incident in which, while on a limited 
duty profile for his left knee, he was forced to carry heavy 
railroad ties, which caused him to collapse, and necessitated 
a lengthy hospitalization.  He believes that this incident 
caused a strain to his back, although he did not complain of 
it at the time due to the more severe knee pain, and also 
caused permanent damage to his knee.  As a result, he has 
walked favoring his left leg, and the strain has led to 
additional back disability.  He also asserts that the stress 
of service as a whole, particularly this incident, caused his 
psychiatric disability.  Finally, he contends that his 
stomach disability developed as a result of medication used 
to treat his left knee disability.  

Service medical records show retropatellar syndrome during 
most of the veteran's period of service, beginning in May 
1987, when he was seen after injuring his knee during hand-
to-hand combat training.  The incident referred to by the 
veteran concerning the railroad ties is not alluded to in the 
service medical records.  Nevertheless, records from the 
veteran's private physician show that in November 1987, while 
on leave, the veteran was evaluated for knee pain, and the 
veteran stated that he had had a number of strains to the 
left knee, including lifting logs and lifting weights.  The 
file also contains a letter written to the service department 
in December 1987 by the veteran's father.  He stated, in 
pertinent part, that the veteran had been assigned extra 
"police duty" consisting of lifting and carrying heavy 
objects.  

No low back, psychiatric, or stomach complaints or abnormal 
findings were noted in the service medical records, or the 
records of private treatment during that time.  The first 
specific mention of the railroad ties incident was in August 
1988, when, on a VA examination of August 1988, the veteran 
reported that his limited duty profile had been broken in 
service, when he had been made to carry a 100-pound railroad 
tie while on discipline, which had reinjured the knee.  No 
complaints or abnormal findings pertaining to the low back, 
psychiatric system, or stomach were noted at that time, or on 
the July 1990 VA examination.  

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995)  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Thus, a well-
grounded claim for service connection on a secondary basis 
requires competent evidence, generally medical, of current 
disability, and of a nexus between current disability and a 
service-connected disability.  Reiber v. Brown, 7 Vet.App. 
513 (1995.  In this case, as to all three issues, there is 
medical evidence suggesting a causal relationship between 
inservice events and/or service-connected disability, and the 
disabilities at issue.  It must be emphasized that for the 
purpose of finding a claim well grounded, the medical 
evidence need not be conclusive, but merely provide a 
plausible basis.  Reiber, supra.  Thus, we find that the 
appellant's claims are well-grounded; that is, they are 
plausible.  38  U.S.C.A. § 5107(a); Alemany v. Brown, 9 
Vet.App. 518 (1996); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claims has been satisfied.  Id.  

Service Connection for a Back Disability

VA outpatient treatment records show that in March 1992, the 
veteran was seen complaining of low back pain.  According to 
him, because he favored his left knee, throwing himself off 
balance when walking, he had developed low back strain.  
However, in April 1992, a VA physician wrote that sound 
medical principles indicated that there was no etiological 
relationship between the veteran's knee disability, and his 
low back complaints.

In May 1992, the veteran sought treatment at Sacred Heart 
Hospital, complaining of having twisted his back getting out 
of the tub.  He reported that his knee dislocated while he 
was getting out of the tub, then he twisted his back.  On 
examination, there were muscle spasms, but no tenderness.  
The assessment was low back strain.  

On a VA examination of July 1992, the veteran reported a 
history of chronic low back pain which he related to the 
stress caused by his knee disability.  On examination, there 
was no objective indication of joint disease.  X-rays of the 
low back disclosed minimal scoliosis, versus positional, and 
the impression was an unremarkable lumbosacral spine, with no 
significant degenerative changes.  The diagnosis was no 
evidence of joint disease.  

A private chiropractor wrote in January 1993 that she felt 
that the knee injury "genuinely could have" affected the 
veteran's spine.  She explained that the low back had to pick 
up the slack to compensate for the lack of strength in the 
knee.  Additionally, the muscle imbalance involved in using 
crutches in limping could cause low back pain.  Therefore, 
she concluded that the knee pain "could have affected" the 
back, both then and now.  In March 1993, she reported that X-
rays had shown misalignment of L3, and mild hyperlordosis of 
the lumbar spine, with some facet joint jamming at L3 and L5.

However, in April 1993, X-rays of the low back were 
interpreted as negative by a VA physician.  Low back pain, 
inorganic in nature was noted on an outpatient treatment 
report that month.  In May 1993, the veteran complained that 
he had hurt his back, and that he walked with more weight on 
the right due to his left knee.  On observation, there were 
no significant findings in the lumbar spine or the left knee, 
although he complained of back pain with straight leg raising 
to about 40 degrees.  He had full range of motion in the low 
back, with slightly more difficulty in left side bending.  
The assessment was low back pain of an inorganic nature.  
Other records dated that month recorded back pain, inorganic 
in nature; chronic back pain; and lumbosacral pain syndrome.

On a VA examination in July 1993, the veteran reported low 
back pain, which he felt was due to favoring the left lower 
extremity.  On examination, there was tenderness in the 
lumbar spine, and forward flexion was to 40 degrees.  On X-
rays, the lumbar spine inclined to the right, but this was 
believed to be positional.  The diagnosis was muscle strain 
of the low back.  However, in September 1993, he was 
evaluated regarding the need for rehabilitation medicine 
services, and it was noted that he had a completely negative 
examination, with no need for therapeutic intervention.  
Nevertheless, in November 1993, chronic low back pain was 
noted.  

In January 1994, it was noted that the veteran had injured 
his back while visiting his grandfather in North Dakota.  He 
had positive straight leg raising, but his gait was normal, 
and there was full range of motion in the back.  In April 
1994, chronic low back strain, questionable, was noted.  

On a VA orthopedic examination in July 1996, there was full 
range of motion in the low back, with no tenderness or spasm.  
There was no significant scoliosis, and X-rays showed no 
abnormalities.  

A VA orthopedic examination was also conducted in April 1998.  
At this time, the veteran related that he had injured his 
back in service at the same time as his knee, although he did 
not tell anyone about it at that time.  In about 1990, while 
bending over in the shower to pick up a bar of soap, he 
experienced sudden onset of low back pain.  With chiropractic 
therapy, the symptoms resolved.  Subsequently, he had 
experienced recurrent muscle spasms in the upper and lower 
back.  He complained of back pain with inactivity, and that 
if he had to carry groceries up to his apartment, he 
experienced back spasms.  There was no increased functional 
impairment during these episodic flare-ups.  On examination, 
the veteran had a normal lumbar lordotic curve on standing, 
with no scoliosis.  The paravertebral musculature was 
decreased in bulk, but there was no palpable spasm or 
tenderness.  There was stated tenderness to palpation in the 
sacroiliac joint, but no objective pain.  Range of motion was 
normal with no objective evidence of pain.  There was normal 
lumbar mobility, with no objective indication of pain, and 
straight leg raising was negative bilaterally.  An X-ray of 
the lumbar spine was normal.  The diagnosis was back pain 
secondary to deconditioning, with no disease or injury 
identified.  It was noted that there was no clinical evidence 
of a disability of the back which was caused or aggravated by 
the service-connected left knee condition.  The examiner felt 
that the private chiropractor's interpretation of X-rays 
taken in January 1993 had not been supported by subsequent 
spine X-rays interpreted by radiologists.  In summary, the 
examiner concluded that there was no evidence of current back 
disability, or evidence of prior disorder of the spine either 
directly caused by or aggravated by the service-connected 
left knee condition.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The evidence in the veteran's 
favor includes the May 1992 record of treatment at Sacred 
Heart Hospital, where the veteran stated that he had twisted 
his back due to his knee dislocating, while getting out of a 
bathtub.  However, in order to warrant service connection, 
chronic disability must have resulted from the injury.  
38 C.F.R. § 3.303 (1998).  There is no subsequent evidence, 
either lay evidence from the veteran, or medical evidence, 
indicating that this incident, as reported at the time, 
resulted in chronic disability.  In this regard, two months 
later, in July 1992, the veteran stated that he had chronic 
low back pain caused by the stress of the knee disability, 
and, at that time, there was no objective evidence of a back 
disability.  

Evidence in the veteran's favor also includes the statements 
from a private chiropractor who wrote, in January 1993, that 
the knee injury "genuinely could have" affected the 
veteran's back, due to compensation for lack of strength in 
the knee, as well as the muscle imbalance caused by using 
crutches or limping.  However, the record does not show loss 
of strength in the left knee, or that he has used crutches or 
walked with a limp for any significant period of time.  

In addition, she stated that X-rays had shown misalignment of 
L3, mild hyperlordosis, and facet joint jamming at L3 and L5.  
However, VA X-rays taken before and after that time did not 
confirm the presence of any abnormalities in the lumbosacral 
spine.  In this regard, slight scoliosis indicated in July 
1992 and an inclination of the spine to the right noted in 
July 1993 were felt to be positional, and an X-ray in April 
1998 was interpreted as normal.  On numerous occasions, 
inorganic back pain was noted.  Moreover, in January 1994, 
the veteran sustained an additional injury to the back.  
Still, subsequent medical records fail to identify a chronic 
back disability, and a decrease in the paravertebral 
musculature in the back in April 1998 was felt to be due to 
deconditioning.  Further, the examiner concluded that the 
back pain was secondary to deconditioning.  

This examiner also concluded that there was no clinical 
evidence of disability in the back caused or aggravated by 
the left knee disability, either currently, or previously.  
Thus, we are of the opinion that the evidence of the VA 
physicians in 1992 and 1998, concluding that the veteran's 
knee disability did not cause or aggravate a back disability, 
outweighs the more tentative conclusion by the private 
chiropractor, that the knee disability "could have" caused 
or aggravated a back disability.  The remainder of the 
evidence, including some treatment records showing chronic 
low back pain and lumbosacral pain syndrome, even if 
demonstrating current disability, does not show a connection 
to service.  

Further, the veteran's statements made in connection with the 
current claim, to the effect that he directly injured his 
back in service, in the incident in which he injured his 
knee, are not supported by other evidence of record.  None of 
the contemporaneous evidence mentions any back complaints, 
including service medical records, records of private 
treatment during service, the letter from the veteran's 
father to the service department while the veteran was in 
service, or the VA examinations conducted in 1988 and 1990.  
Moreover, there is no medical evidence directly relating a 
current back disability to an inservice injury.  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability.  Accordingly, the benefit of the doubt doctrine 
is not for application, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991). 

Service Connection for a Psychiatric Disorder, Including PTSD

VA outpatient treatment records show mental hygiene clinic 
treatment, beginning in March 1992, at which time the 
assessment was adjustment disorder with anxiety, and 
questionable panic disorder.  In April 1992, a psychiatric 
intake evaluation was conducted, due to complaints of pain, 
anxiety, stress and depression.  The veteran referred to the 
incident in which he had been forced to carry the railroad 
tie, and stated that he had seriously injured his knee at 
that time.  He had nightmares about the incident.  
Additionally, he stated he had lost 70 pounds in 18 months, 
due to the stress.  The impression was major depression, 
single episode, and he was prescribed antidepressant 
medication.  On other occasions during that month, the 
veteran reported that he had lost 60 pounds over the past 
year due to stress and anxiety, and the assessment was weight 
loss related to mood disorder.  On another occasion, he 
stated that he had lost 60 pounds over the past 18 months, 
due to pain.  He related that he had undergone counseling as 
a teenager, due to difficulties adjusting to his father's 
remarriage.  Assessments noted during that month included 
anxiety disorder, adjustment disorder and chronic pain.  
However, also that month, a VA physician wrote that sound 
medical principles indicated that there was no etiological 
relationship between the veteran's knee disability, and his 
psychiatric condition.  

A VA psychiatric examination was performed in August 1992.  
The veteran was noted to be on antidepressants, and stated 
that he had been diagnosed with PTSD.  He stated that he was 
jittery and nervous, and had panic attacks and nightmares.  
The diagnoses were PTSD, dysthymia, and rule out atypical 
personality disorder.  In October 1992, an addendum to this 
examination report was provided, pursuant to the request of 
the adjudication officer, regarding whether the veteran had 
PTSD.  The examiner noted that he had not previously had the 
claims file to review, and that the veteran had said he had 
PTSD.  Upon review of the record, the examiner determined 
that the veteran, in fact, did not have PTSD, but did have 
dysthymia, chronic pain syndrome, anxiety disorder and an 
atypical personality disorder.  It was difficult to state 
with any certainty the extent to which the anxiety and 
depression resulted from the knee injury, but the examiner 
felt that the depression was secondary to the knee problem 
and associated pain, but was only one factor involved in the 
depression; other factors were financial problems and 
secondary gain.  

Outpatient treatment records dated from April 1993 to June 
1995 show various diagnoses.  In addition, the veteran's 
father wrote, in July 1993, that the veteran had not adjusted 
well since his discharge from service.  In April 1993, in 
response to the veteran's complaints of PTSD and other mental 
problems, impressions of PTSD and dysthymia were noted.  
Records show that he was taking antidepressants.  He stated 
that he had nightmares, but no persistent theme or focus was 
noted.  PTSD was noted as a nursing diagnosis during that 
hospitalization.  However, the discharge summary did not 
contain a diagnosis of PTSD; at that time, a personality 
disorder was diagnosed.  In November 1993, the veteran was 
noted to have no interest in vocational rehabilitation.  
Subsequent diagnoses were principally personality disorder, 
anxiety, depression, adjustment disorder, and history of 
alcohol abuse.  

On psychiatric examination in July 1996, it was noted that 
the veteran had a history of many past psychiatric diagnoses, 
including PTSD, borderline personality disorder, and alcohol 
and marijuana dependence.  He had reportedly been 
hospitalized prompted by a "nervous breakdown" in 1991 or 
1992.  He was being evaluated for PTSD.  The veteran felt 
that he had been "emotionally and physically tortured" 
while in service.  Current complaints were of nightmares, 
insomnia, mood swings, intrusive thoughts, irritability and 
poor concentration.  In addition, he was so nervous that he 
vomited several times a week.  It was noted that his symptoms 
met the criteria for PTSD, but that a consistent stressor 
could not be identified.  The veteran's personality traits 
seemed to be coloring his view of what had happened to him 
while he was in service.  The diagnoses were PTSD, mild to 
moderate, and borderline and narcissistic personality traits.  

On a VA psychiatric examination in April 1998, the veteran 
related that his parents' divorce when he was 8, and an 
incident involving  his stepmother when he was 12, were his 
most psychologically upsetting events.  The examiner asked 
him about his inservice upsetting events, and reported that 
the veteran "alluded to many successive, relatively minor 
events that he suggests were traumatic when combined 
together."  The veteran stated that the worst event had been 
when he had been singled out and struck hard in the stomach 
by a gunnery sergeant.  He stated he felt stunned after the 
blow but did not indicate that his response involved intense 
fear, helplessness, or horror.  The veteran also alluded to 
the incident in which he had been ordered to lift the 
railroad ties despite his light duty profile.  The examiner 
noted that overall, the veteran presented "a plausible 
sequence of events which could certainly have caused some 
psychological distress but they are not clearly well beyond 
the situations that young soldiers encounter in military 
training.  From his description, at no time did these events 
involve actual or threatened death or serious injury nor was 
his response consistent with a traumatic event."  On that 
basis, the examiner concluded that the veteran was not 
exposed to a traumatic event.  The examiner detailed each of 
the criteria for PTSD, and discussed the veteran's symptoms 
in relation to those criteria, concluding that the symptoms 
described by the veteran did not meet the criteria for PTSD.  
Additionally, the examiner did not find evidence to support 
any psychiatric diagnosis, and the diagnosis was "no 
diagnosis."  

Although the veteran has been diagnosed with PTSD, an 
essential component of the diagnosis of PTSD is the presence 
of a stressor of sufficient magnitude as to have caused the 
symptoms.  See 38 C.F.R. § 3.304(f) (1998).  In determining 
the existence of a stressor, the Court has held that there 
are different standards of proof to establish the presence of 
a stressor depending upon whether the veteran "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91 
(1993).  The veteran did not engage in combat with the enemy.  
For non-combat stressors, independent corroboration of the 
stressor is required.  Cohen, West v. Brown, 7 Vet.App. 70 
(1994); 38 C.F.R. § 3.304(f) (1995).  Moreover, the Court has 
specifically allocated the medical and adjudicatory functions 
in determinations of PTSD, holding that the sufficiency of a 
stressor, as well as the diagnosis of PTSD, are medical 
determinations, while the existence of a stressor is a matter 
for adjudication.  West; Zarycki; 38 C.F.R. § 3.304(f) 
(1996).  

In this case, according to the medical evidence, the 
veteran's claimed stressors were not sufficient to constitute 
a "stressor," for PTSD diagnostic purposes.  The 
sufficiency of a stressor is a medical determination.  West, 
Zarycki.  Consequently, since the veteran does not have a 
stressor medically determined to be sufficient to cause PTSD, 
the claim must be denied.  In this regard, we also note that 
there is no independent corroboration of the claimed 
stressors, and the most recent examination did not find PTSD 
to be present.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991). 
  

Regarding whether the claimed events resulted in a 
psychiatric disability other than PTSD, the veteran has also 
been diagnosed with anxiety disorder, dysthymia, personality 
disorder, chronic pain disorder and adjustment disorder.  A 
personality disorder is not a disability for which service 
connection may be granted.  38 C.F.R. § 3.303 (1998).  The 
adjustment disorder has been related to other situational 
factors, such as financial problems, and not to service.  
Regarding the other diagnoses, an August 1992 psychiatric 
examination resulted in an impression that the depression was 
"secondary" to the knee problem and pain, but was only one 
factor involved.  Other factors involved in the depression 
were financial problems and secondary gain.  However, VA 
psychiatric examinations in July 1996 and April 1998 did not 
find the veteran to have a psychiatric disability due to 
service, including the inservice events as described by the 
veteran.  Because these later examination reports were more 
detailed, particularly the April 1998 examination, and more 
certain in their conclusions, they are more probative than 
the August 1992 examination report, and October 1992 
addendum, which more tentatively found that it was difficult 
to state whether anxiety or depression resulted from the knee 
injury, and that to the extent that it was associated, it was 
only one factor.  

Further, chronic pain disorder has only been indicated on 
rare occasions, and has not been shown subsequent to 1992.  
Moreover, the extreme weight loss of 60 to 70 pounds over a 
period of one to two years reported by the veteran in 1992 is 
not supported by the record, which shows the veteran's weight 
as 151 pounds on entrance to service; 157.5 pounds at 
discharge, 159 pounds in August 1988, 138 pounds in April 
1992, 145 pounds in July 1992, and 156 pounds in April 1998.  
Thus, it appears that, unless he had a sudden, unrecorded 
weight gain during one of these periods, the weight loss was 
no more than 20 pounds.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability.  
Accordingly, the benefit of the doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 1991). 

Service Connection for a Stomach Disability

The veteran was seen in March 1992, in Sacred Heart Hospital, 
a private hospital, after his girlfriend had become alarmed 
when he had passed out and then vomited three times, with 
red-blood tinged vomit.  The veteran related that he had been 
started on Salsalate a few days earlier for pain, and he had 
since experienced tinnitus, dizziness, and lightheadedness.  
That evening, he had had at least five beers prior to passing 
out and vomiting.  Laboratory studies disclosed a blood 
salicylate level of 19 mg/dl, with 10-20 noted to the normal 
range.  In addition, his blood alcohol level was .16.  The 
pertinent impression was vomiting, most likely secondary to a 
combination of alcohol and salicylate.  He was advised to 
switch to Naprosyn.  

On a VA examination of July 1992, the veteran reported a 
history of gastrointestinal bleeding, which he had been told 
was secondary to non-steroidal anti-inflammatory drugs 
(NSAID).  Currently, he experienced heartburn.  An upper 
gastrointestinal series disclosed some spasticity of the 
duodenal bulb; an endoscopy was recommended, if further 
evaluation was needed.  The diagnosis was history of 
gastritis and gastrointestinal bleed secondary to NSAIDs.  

On a VA examination in July 1993, the veteran stated that he 
had been placed on a high dose of Salsalate, 3,000 mg per 
day, for one week, after which he had passed out and vomited 
a large pool of blood.  Since then, he had daily heartburn, 
and occasional vomiting.  On examination, there was 
tenderness to pressure at the epigastrium.  X-rays showed 
evidence of past duodenal inflammatory changes, with no 
current evidence of ulcer.  The diagnosis was duodenitis, 
chronic, per X-ray, with no specific connection to Salsalate, 
taken for one week in March 1992.  

Subsequently, in November and December 1993, a history of 
duodenitis for two years was noted.  In June 1995, stomach 
complaints were noted.  

Thus, the evidence in the veteran's favor consists of the 
March 1992 hospitalization diagnosis of vomiting, most likely 
secondary to a combination of alcohol and salicylate.  
However, a chronic disability was not diagnosed at that time.  
Further, the veteran's blood salicylate level was within 
normal limits at that time.   

Also in the veteran's favor is the July 1992 VA examination 
report, diagnosing history of gastritis and gastrointestinal 
bleed secondary to NSAID intake.  However, in July 1993, a VA 
examination diagnosed duodenitis, but found no specific 
connection to Salsalate, taken for one week in March 1992.  
The subsequent evidence does not identify a source of the 
duodenitis or stomach complaints shown on a number of 
occasions.  Therefore, it must be determined whether either 
of these examination reports can be considered more probative 
than the other.  The July 1992 examination report has the 
advantage of having transpired closer in time to the episode 
of gastrointestinal bleeding.  However, the examiner noted 
that the records of that hospitalization were not available, 
and that the veteran "was told that he had erosion of his 
stomach secondary to the [NSAIDs]."  The diagnosis reported 
was history of gastritis and gastrointestinal bleed, which 
does not connote present disability.  

In contrast, the latter examination included a more accurate 
report of the actual history, including the alcohol intake 
prior to the hospitalization, and although diagnosing 
duodenitis, specifically found no relationship to the 
Salsalate taken for one week.  Thus, when considering that 
the earlier examination resulted in a diagnosis, by history, 
related to the NSAIDs, while the later examination found that 
the current disability was not related to this NSAID intake, 
it becomes apparent that the reports are not in fact 
inconsistent, inasmuch as they address different matters-the 
first, the cause of an earlier gastrointestinal bleed, and 
the second, a current disability.  Accordingly, chronic 
disability has not been medically related to the ingestion of 
Salsalate, and the preponderance of the evidence is against 
the claim for service connection for a stomach disability, 
secondary to medication used to treat a service-connected 
left knee disability.  Hence, the benefit of the doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991). 







ORDER

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

Service connection for a stomach disability is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


